Citation Nr: 1448397	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-15 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left hand/wrist disability.

2.  Entitlement to service connection for a sinus disability


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to August 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and November 2011 by the VARO in Phoenix, Arizona.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.

The Veteran submitted additional evidence in June 2014 with respect to his service connection claim for sinusitis without a waiver of initial RO review of this evidence.  The Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2013).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record when the Veteran submitted a Veteran's Application for Increased Compensation Based on Unemployability in July 2014, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of carpometacarpal (CMC) arthritis of the left thumb is related to active military service

2.  The evidence is at least in equipoise on whether the Veteran's current diagnoses of sinusitis and allergic rhinitis had their onset during active military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, CMC arthritis of the left thumb was incurred during active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Resolving all reasonable doubt in the Veteran's favor, sinusitis and allergic rhinitis were incurred during active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that he has a current left hand disability related to a left hand crush injury and electrocution during active military service.  He also asserts that his current sinusitis had its onset during active military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Left Hand/Wrist Disability

The evidence of record shows that the Veteran has a current diagnosis of carpometacarpal (CMC) arthritis of the left thumb.  See VA treatment record dated in December 2012 and VA examination dated in June 2013.  Thus, the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records document an injury to the left hand near the thumb.  Specifically, a November 1972 service treatment record shows that the Veteran was nailed by 115 volts while checking out adjustments on a missile launcher.  The Veteran was pale and dizzy.  He had a first degree burn to the left hand near the thumb.  

Furthermore, a September 2012 VA orthopedic treatment record shows that the Veteran's VA physician determined that the Veteran has CMC arthritis of the left thumb that was initiated in 1972 when the Veteran had a crushing injury to the thumb.  He documented that the Veteran has had progressive degeneration of the thumb.  The physician explained that "[c]ertainly a crushing injury can damage cartilage, which can gradually atrophy over many years and later present with degenerative changes and pain."  The physician also observed that the arthritis is unilateral and the history of trauma certainly adds to the fact that it is probably traumatic arthritis because idiopathic arthritis tends to occur bilaterally.  With a history of trauma, the examiner noted that the pain and degeneration likely is consistent with posttraumatic arthritis and cartilage damage.  

The Board notes that the Veteran was provided with a VA examination in June 2013; however, the examiner determined that it would be speculative whether or not the electrical shock injury caused a subsequent degenerative arthritis/arthrosis in the left hand (particularly the CMC joint).  As the examiner was unable to provide a clear or definite opinion, the Board finds that this statement has no probative value. See Fagan v. Shinseki, 573 F.3d 1282, 1288-89 (Fed. Cir. 2009) (holding that the Court did not err as a matter of law when it treated as "non-evidence" an examiner's statement that recites the inability to come to an opinion).

In light of the foregoing, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's current diagnosis of CMC arthritis of the left thumb is etiologically related to the in-service crush/electrocution injury.  The Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board finds that entitlement to service connection for CMC arthritis of the left thumb is warranted.

Sinusitis/Allergic Rhinitis

VA treatment records show that the Veteran has a current diagnosis of sinusitis and allergic rhinitis.  See VA treatment records dated in July 2010, August 2010 and January 2011 and VA physician opinion dated in June 2014.  Therefore, the Veteran has a current diagnosis of the claimed disabilities.

The Veteran's service treatment records show that the Veteran sought treatment for sinusitis and allergic rhinitis on several occasions during active military service.  See service treatment records dated in April 1980, October 1982, August 1985 and February 1990.  Furthermore, the Veteran's VA physician in June 2014 documented that the Veteran's current chronic sinusitis was first diagnosed in 1987 and his current allergic rhinitis was first diagnosed in 1980.  He indicated that he reviewed the Veteran's claims file and naval records.  The physician determined that the Veteran's allergic rhinitis started in 1976 and was diagnosed as such in 1980 by a military physician.  Shortly, thereafter, the Veteran's chronic sinusitis became an issue with a hospitalization in 1987.  He finally had surgery for his sinusitis in 2002, but infections continue.  

Based on the evidence discussed above, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's current diagnoses of sinusitis and allergic rhinitis had their onset during active military service.  The Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, entitlement to service connection for sinusitis and allergic rhinitis is warranted.


ORDER

Entitlement to service connection for CMC arthritis of the left thumb is granted.

Entitlement to service connection for sinusitis and allergic rhinitis is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


